The opinion of the Court, Shepley, C. J., Wells, Rice, Hathaway and Appleton, J. J., was drawn up by
Shepley, C. J.,
A verdict had been found for the complainant in a prosecution alleging, that the respondent was the father of her illegitimate child.
Exceptions having been taken, and a decision having been made overruling them, the complainant was entitled to judgment. The counsel for the respondent interposed to prevent it, alleging that the complainant had been recently married. The objection could not prevail. The case could not be opened to receive testimony respecting her marriage. The fact could not be put in issue. The admission of the fact is not *181one that can be regarded as in the case to affect her rights already decided and established.
The paper signed by counsel can have no greater effect than a motion made by respondent’s counsel, the truth of which is admitted, and its proposed effect denied. Such a motion could not be entertained to prevent the entry of a judgment. Judgment on the verdict.